EXAMINER’S COMMENTS
Claims 1-12 presented in the amendment filed on 6/13/2022 are allowed over the prior art of record.

The following is an examiner's statement of reasons for allowance: 
None of the cited prior art alone or in combinations teaches a shirt, comprising: a body to be disposed about a torso of a wearer; a pair of shoulders to be disposed about the wearer's shoulders; a pair of sleeves to receive the wearer's arms; and a collar assembly comprising: a port including a V-shaped region; and a collar extending from the port, wherein the collar has a first portion extending a first length from the port, and a second portion extending a second length from the port, wherein the first length is longer than the second length, wherein the second portion extends from the V-shaped region of the port; and wherein the body and the collar assembly are made of a singular first material; wherein the pair of shoulder and the pair of sleeves are made of a singular, same piece of second material; and wherein the second material is more abrasion resistant than the first material. To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732